DISSENTING OPINION. Hart, J. While I am still of the opinion that, in regard to the specific subject of county bridges, the duties relating to them are laid upon the county court, under art. 7, § 28, of the Constitution of 1874, so that, in making contracts for bridges and in all proceedings relative to the same, the county court alone is the representative of the county, I do not think our f ormer holding to the effect- that county bridges -may be included in road improvement districts warrants the further holding that contracts for the construction of them may be let privately. Section 16, art. 19, of the Constitution provides that all contracts for erecting or repairing public buildings or bridges in any county, or for materials therefor, shall be given to the lowest responsible bidder, under such regulations -as may be provided by law. I am of the opinion that -this clause of -the Constitution refers to bridges across running streams and watercourses, and not to the ordinary culverts in the public road's for surface drainage. The constitutional provision was designed to secure economy in the line of the public improvements to which it relates, and to secure competitive bidding upon equal terms, to the end that extravagance and collusion between the officers authorized to construct the bridges and the bidders may be prevented. Fones Hardware Co. v. Erb, 54 Ark. 645. See also Woodruff v. Berry, 40 Ark. 251, where it was held ■that contracts for public printing must be let in conformity with the statute. It is a well settled rule that public officers cannot ■ do by indirection that which they might not do directly. There is nothing in the section of the Constitution above referred to to exclude bridges which form a part of an improvement district from the provision of the section of the Constitution. The restriction and prohibition of the Constitution against letting contracts for building county bridges privately are of no avail if they can be brought to naught by the indirect action of building bridges by private contract by improvement district methods. There is no' more reason why the county court should be forbidden to build a county bridge at private contract out of the general road taxes than that the commissioners of road improvement districts should be allowed to do so out of the taxes collected from the lands forming the improvement districts. The inhibition of the Constitution is not directed against the county judge particularly,- but it is directed against the method of building’ county bridges except upon competitive bidding. Judge Wood authorizes me to state that he joins with me in this dissent.